         Case 2:19-cv-00345-JAD-BNW Document 18 Filed 05/29/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 Michael Hannah,                                      Case No.: 2:19-cv-0 345-JAD-BNW

 4         Plaintiff

 5 v.                                                       Order Granting Motion to
                                                              Voluntarily Dismiss
 6 Sheriff Lombardo, et al.,

 7         Defendants                                          ECF Nos. 12, 14, 17

 8        Based on Plaintiff Michael Hannah’s request to voluntarily dismiss this action and good

 9 cause appearing, IT IS HEREBY ORDERED that the Plaintiff’s Motion to Dismiss

10 [ECF No. 17] is GRANTED, and this case is dismissed without prejudice. IT IS FURTHER

11 ORDERED that all other pending motions [ECF Nos. 12, 14] are DENIED as moot. The Clerk

12 of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS CASE.

13

14                                                    _________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
15                                                    Dated: May 29, 2020

16

17

18

19

20

21

22

23
